 



Exhibit 10.1

Summary of 2005 Base Salaries and
April 8, 2005 Stock Option Grants
For Executive Officers
of Bakers Footwear Group, Inc.

The following table sets forth the base salaries as of April 8, 2005 for each of
the Company’s executive officers and the number of options granted to each
executive officer as of April 8, 2005.:

                              Shares of Common Stock   Name and Principal
Position (1)   Base Salary     Underlying Options(2)  
 
Peter A. Edison
  $ 316,000       25,000  
Chairman of the Board and
               
Chief Executive Officer
               
 
               
Michele A. Bergerac
  $ 316,000       20,000  
President and Director
               
 
               
Stanley K. Tusman
  $ 245,000       20,000  
Executive Vice President —
               
Inventory and Information
               
Management
               
 
               
Mark D. Ianni
  $ 222,500       10,000  
Executive Vice President —
               
General Merchandise Manager
               
 
               
Joseph R. Vander Pluym
  $ 217,500       10,000  
Executive Vice President —
               
Stores
               
 
               
Lawrence L. Spanley, Jr.
  $ 181,000       10,000  
Executive Vice President —
               
Chief Financial Officer
               
Treasurer and Secretary
               

(1) Each of the executive officers is a party to a written employment agreement
with the Company and may be a party to other compensation arrangements with the
Company that have been filed as exhibits to the Company’s Annual Report on Form
10-K or in other filings with the Securities and Exchange Commission. Bonuses
under the Bakers Footwear Group, Inc. Cash Bonus Plan are determined by the
Company’s Compensation Committee. The Company’s executive officers are also
eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock Option
Plan, receive matching employer contributions to the Company’s 401(k) plan,
participate in other employee benefit plans and receive other forms of
compensation. The Company also pays premiums on a life insurance policy solely
for the benefit of Mr. Tusman.

(2) Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Bonus Plan with the following terms. Each of the options vests in
five equal annual installments beginning April 8,2006. All such options expire
ten years from the date of grant. Each of the options has an exercise price of
$11.34 per share.

